UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 21598 ) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2006 Date of reporting period: April 30, 2006, Item 1. Schedule of Investments: Putnam RetirementReady Funds The funds' portfolios 4/30/06 (Unaudited) 2050 Fund EQUITY FUNDS* 94.5% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $2,357,175) $ FIXED INCOME FUNDS* 5.0% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $133,136) $ TOTAL INVESTMENTS Total Investments (cost $2,490,311) $ * Percentages indicated are based on net assets of $2,610,676. 2045 Fund EQUITY FUNDS* 95.2% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $21,025,946) $ FIXED INCOME FUNDS* 4.8% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $1,189,398) $ TOTAL INVESTMENTS Total Investments (cost $22,215,344) $ * Percentages indicated are based on net assets of $24,083,810. Putnam RetirementReady Funds The funds' portfolios 4/30/06 (Unaudited) 2040 Fund EQUITY FUNDS* 91.2% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $26,825,138) $ FIXED INCOME FUNDS* 8.8% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $2,856,745) $ TOTAL INVESTMENTS Total Investments (cost $29,681,883) $ * Percentages indicated are based on net assets of $32,106,873. 2035 Fund EQUITY FUNDS* 86.3% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $44,060,017) $ FIXED INCOME FUNDS* 13.7% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $7,794,784) $ TOTAL INVESTMENTS Total Investments (cost $51,854,801) $ * Percentages indicated are based on net assets of $56,046,081. Putnam RetirementReady Funds The funds' portfolios 4/30/06 (Unaudited) 2030 Fund EQUITY FUNDS* 81.4% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $62,729,643) $ FIXED INCOME FUNDS* 18.6% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $16,167,278) $ TOTAL INVESTMENTS Total Investments (cost $78,896,921) $ * Percentages indicated are based on net assets of $85,366,902. 2025 Fund EQUITY FUNDS* 76.5% Shares Value Putnam Capital Opportunities Fund (Class Y) $ Putnam Fund for Growth and Income (Class Y) Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) Total Equity Funds (cost $81,943,584) $ FIXED INCOME FUNDS* 23.5% Shares Value Putnam Income Fund (Class Y) $ Putnam Money Market Fund (Class A) Total Fixed Income Funds (cost $28,480,674) $ TOTAL INVESTMENTS Total Investments (cost $110,424,258) $ * Percentages indicated are based on net assets of $118,860,388. Putnam RetirementReady Funds The funds' portfolios 4/30/06 (Unaudited) 2020 Fund EQUITY FUNDS* 66.5% Shares Value Putnam Capital Opportunities Fund (Class Y) 1,167,157 $ 14,939,608 Putnam Fund for Growth and Income (Class Y) 1,454,152 30,362,702 Putnam International Equity Fund (Class Y) 822,821 25,235,913 Putnam Voyager Fund (Class Y) 1,622,206 29,881,034 Total Equity Funds (cost $91,680,752) $ FIXED INCOME FUNDS* 33.5% Shares Value Putnam Income Fund (Class Y) 5,354,408 $ 35,660,355 Putnam Money Market Fund (Class A) 14,939,768 14,939,768 Total Fixed Income Funds (cost $51,487,513) $ TOTAL INVESTMENTS Total Investments (cost $143,168,265) $ * Percentages indicated are based on net assets of $150,963,933. 2015 Fund EQUITY FUNDS* 53.5% Shares Value Putnam Capital Opportunities Fund (Class Y) 975,329 $ 12,484,213 Putnam Fund for Growth and Income (Class Y) 1,032,876 21,566,446 Putnam International Equity Fund (Class Y) 386,753 11,861,710 Putnam Voyager Fund (Class Y) 1,152,295 21,225,281 Total Equity Funds (cost $61,683,302) $ FIXED INCOME FUNDS* 46.5% Shares Value Putnam Income Fund (Class Y) 5,779,786 $ 38,493,369 Putnam Money Market Fund (Class A) 20,004,671 20,004,671 Total Fixed Income Funds (cost $59,502,504) $ TOTAL INVESTMENTS Total Investments (cost $121,185,806) $ * Percentages indicated are based on net assets of $125,589,171. Putnam RetirementReady Funds The funds' portfolios 4/30/06 (Unaudited) 2010 Fund EQUITY FUNDS* 33.3% Shares Value Putnam Capital Opportunities Fund (Class Y) 400,321 $ 5,124,109 Putnam Fund for Growth and Income (Class Y) 498,837 10,415,716 Putnam International Equity Fund (Class Y) 88,251 2,706,655 Putnam Voyager Fund (Class Y) 556,426 10,249,354 Total Equity Funds (cost $26,504,035) $ FIXED INCOME FUNDS* 66.7% Shares Value Putnam Income Fund (Class Y) 5,228,508 $ 34,821,873 Putnam Money Market Fund (Class A) 22,256,711 22,256,711 Total Fixed Income Funds (cost $58,004,804) $ TOTAL INVESTMENTS Total Investments (cost $84,508,839) $ * Percentages indicated are based on net assets of $85,545,683. Maturity Fund EQUITY FUNDS* 25.2% Shares Value Putnam Capital Opportunities Fund (Class Y) 178,897 $ 2,289,871 Putnam Fund for Growth and Income (Class Y) 222,920 4,654,569 Putnam International Equity Fund (Class Y) Putnam Voyager Fund (Class Y) 248,668 4,580,466 Total Equity Funds (cost $10,894,921) $ FIXED INCOME FUNDS* 74.8% Shares Value Putnam Income Fund (Class Y) 3,077,312 $ 20,494,903 Putnam Money Market Fund (Class A) 13,768,400 13,768,400 Total Fixed Income Funds (cost $34,830,839) $ TOTAL INVESTMENTS Total Investments (cost $45,725,760) $ * Percentages indicated are based on net assets of $45,770,414. NOTES (a) The aggregate identified cost on a financial reporting and tax basis is the same. Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at market value. Each underlying Putnam Fund values all other investments and assets at their fair value, short-term investments that will mature within 60 days are amortized at cost which approximates market value. Each underlying Putnam Fund translates prices for its investments quoted in foreign currencies into U.S. dollars at current exchange rates. As a result, changes in the value of those currencies in relation to the U.S. dollar may affect an underlying Putnam Funds NAV. In addition, the closing prices for securities in foreign markets or on foreign exchanges that close prior to the close of the New York Stock Exchange may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. As a result, each underlying Putnam Fund has adopted fair value pricing procedures, which, among other things, require the funds, on certain days, to fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Note 6: Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 512,681 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 3,436,408 $ $ $ Market values are shown for those securities affiliated at period end. 2045 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 2,455,003 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 15,188,936 $ $ $ Market values are shown for those securities affiliated at period end. 2040 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 3,086,908 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 20,640,519 $ $ $ Market values are shown for those securities affiliated at period end. 2035 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 4,539,927 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 32,089,898 $ $ $ Market values are shown for those securities affiliated at period end. 2030 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 5,535,822 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 41,858,398 $ $ $ Market values are shown for those securities affiliated at period end. 2025 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 6,835,303 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 55,505,698 $ $ $ Market values are shown for those securities affiliated at period end. 2020 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 8,610,338 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 78,924,547 $ $ $ Market values are shown for those securities affiliated at period end. 2015 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 6,481,053 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 61,298,880 $ $ $ Market values are shown for those securities affiliated at period end. 2010 Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 2,997,161 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 42,704,608 $ $ $ Market values are shown for those securities affiliated at period end. Maturity Fund Affiliates Purchase cost Sales cost Investment income Market value Putnam Capital Opportunities Fund $ 1,316,383 $ $ $ Putnam Fund for Growth and Income Putnam International Equity Fund - Putnam Voyager Fund Putnam Income Fund Putnam Money Market Fund Totals $ 22,115,619 $ $ $ Market values are shown for those securities affiliated at period end. Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: June 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2006
